DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster (US 2015/0200222).
4. 	As to claim 1, Webster discloses (fig. 3A) a photoelectric conversion apparatus (300A) comprising: a semiconductor substrate (310) including a first surface (back side surface); a plurality of avalanche diodes (302A, 302B, 302C) formed within the semiconductor substrate (310), and including a first avalanche diode (302A) and a second avalanche diode (302B), (paragraph [0024]); and a trench structure (320) formed between the first avalanche diode (302A) and the second avalanche diode (302B) adjacent to the first avalanche diode (302A) in a plan view (as illustrated in figure 3A), wherein each of the plurality of avalanche diodes (302A, 302B, 302C) includes a first semiconductor region (324) of a first conductivity type (p-layer) formed at a first depth (<500nm + > 2μm + 0.5 μm) with respect to the first surface (back side surface), and a second semiconductor region (326) of a second conductivity type (n+) formed at a second depth (<500nm + > 2μm + 0.5 μm + 0.5μm) with respect to the first surface (back side surface), the second depth (<500nm + > 2μm + 0.5 μm + 0.5μm)  being deeper (thicker) than the first depth (<500nm + > 2μm + 0.5 μm), (paragraph [0027]) wherein a contact plug (312) (paragraph [0024]) configured to supply a potential (polarity, DC, AC) to the second semiconductor region (326) of the first avalanche diode (302A) is formed on the first surface (back side surface), and wherein the contact plug (312) is provided at a position where the contact plug (312) overlaps with the trench structure (320) in a plan view (as illustrated in figure 3A, (paragraphs [0029]).
5. 	As to claim 2, Webster discloses (fig. 3A) the photoelectric conversion apparatus (300A) wherein the contact plug (312), (paragraph [0024]) further supplies a potential (polarity, AC, DC) to the second semiconductor region (326) of the second avalanche diode (302B), (paragraph [0029]).
6. 	As to claim 3, Webster discloses (fig. 3A) the photoelectric conversion apparatus (300A) wherein the semiconductor substrate (310) includes a second surface (front side surface) that faces the first surface (back side surface), and wherein the trench structure (320) is formed from the second surface (front side surface) up to the same depth (thickness) as an avalanche multiplication region (interface between p layer 324 and n+ layer 326) of the plurality of avalanche diodes (302A, 302B, 302C), (paragraphs [0024], [0027]). 
7. 	As to claim 5, Webster discloses (fig. 3A) the photoelectric conversion apparatus (300A) wherein the semiconductor substrate (310) includes a second surface (front side surface) that faces the first surface (back side surface), and wherein the trench structure (320) is formed from the second surface (front side surface) up to the same depth (thickness) as an interface between the first semiconductor region (322) and the second semiconductor region (324), (paragraph [0029]).
8. 	As to claim 6, Webster discloses (fig. 3A) the photoelectric conversion apparatus (300A) wherein a third semiconductor region (322 p+ conductivity type) of the second conductivity type (n+) is formed between the contact plug (312) and the trench structure (320), (paragraphs [0029]).
9. 	As to claim 7, Webster discloses (fig. 3A) the photoelectric conversion apparatus (300A) wherein a width (thickness) of the trench structure (320) is smaller than a width (thickness) of the third semiconductor region (322 p+ conductivity type) in a plan view (as illustrated in figure 3B), (paragraphs [0024], [0029]).
10. 	As to claim 8, Webster discloses (fig. 3A) the photoelectric conversion apparatus (300A) wherein the trench structure (320) includes at least one of an insulating member (isolation layer), (paragraph [0029]).
11. 	As to claim 9, Webster discloses (fig. 3A) the photoelectric conversion apparatus (300A) wherein the trench structure (320) is formed around the first semiconductor region (324) in a plan view (as illustrated in figure 3B), (paragraphs [0027], [0029]).
12. 	As to claim 10, Webster discloses (fig. 3A) the photoelectric conversion apparatus (300A) wherein the trench structure (320) includes a first portion (back side trench portion) extending in a first direction (back side direction) in a plan view and a second portion (front side trench portion) extending in a second direction (front side direction) intersecting the first direction (back side direction) in a plan view, and wherein the contact plug (312) is disposed at an intersection between the first portion (back side trench portion) and the second portion (front side trench portion) of the trench structure (320), (paragraph [0029]). 
13. 	As to claim 11, Webster discloses (fig. 1) the photoelectric conversion apparatus (102) wherein the plurality of avalanche diodes (111-119) includes a third avalanche diode (113) and a fourth avalanche diode (114), wherein the plurality of avalanche diodes (111-119) is two-dimensionally arranged (two-dimensional array of columns and rows) and wherein the contact plug (100’) supplies a potential (polarity, AC, DC) to the second semiconductor region (100) of the third avalanche diode (113) and the second semiconductor region (100) of the fourth avalanche diode (114), (paragraph [0017]-[0018]).  
14. 	As to claim 12, Webster discloses (fig. 3A) the photoelectric conversion apparatus (300A) further comprising a counter circuit (308A, 308B, 308C) configured to perform counting (count) based on a variation in potential (polarity, DC, AC) at a cathode (electrical connections, metal traces) of the plurality of avalanche diodes (302A, 302B, 302C), (paragraph [0025]-[0026]).
15. 	As to claim 13, Webster discloses (fig. 4) a photoelectric conversion system (400) comprising: a photoelectric conversion apparatus (405); and a signal processing unit (420, 410, 415) configured to process a signal output (outputs pulses) from the photoelectric conversion apparatus (405), (paragraphs [0030]-[0033]). 
Claim Rejections - 35 USC § 103
16. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (US 2015/0200222) in view of Saveliev (7,825,384).
18. 	As to claim 4, Webster discloses (fig. 3A) the photoelectric conversion apparatus (300A) wherein the semiconductor substrate (310) includes a second surface (front side surface) that faces the first surface (back side surface), wherein each of the plurality of avalanche diodes (302A, 302B, 302C) includes a semiconductor region (324) of the first conductivity type (p+) formed at the second depth (0.5μm), and wherein the trench structure (320) is formed from the second surface (front side surface) up to the same depth (0.5μ) as an interface between the first semiconductor region (324) and the semiconductor region (324), (paragraph [0027]). Webster fail to disclose and having an impurity concentration lower than an impurity concentration of the first semiconductor region. Saveliev discloses (fig. 1) and having an impurity concentration (concentration of p-dopant) lower than (lower than) an impurity concentration of the first semiconductor region (20), (column 3, lines 61-64). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Webster to include and having an impurity concentration lower than an impurity concentration of the first semiconductor region as taught by Saveliev in order to provide increased efficiency without introducing noise to assist in suppressing optical crosstalk between the sensor elements.
19. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (US 2015/0200222) in view of Mase et al (US 2018/0210069).
20. 	As to claim 14, Webster discloses (fig. 3A) a photoelectric conversion apparatus (300A), (paragraph [0024]). Webster fail to disclose a moving body comprising: and a distance information acquisition unit configured to acquire distance information about a distance to a target object from ranging information based on a signal output from the photoelectric conversion apparatus, wherein the moving body further comprises a control unit configured to control the moving body based on the distance information. Mase et al disclose (fig. 1) a moving body (K) comprising: and a distance information acquisition unit (1) configured to acquire distance information (distance measured in real time) about a distance (0.1 m to 100 m) to a target object (K) from ranging information (0.1m to 100m) based on a signal output (output) from the photoelectric conversion apparatus (18), wherein the moving body (vehicle) further comprises a control unit (automatic driving support system) configured to control the moving body (vehicle) based on the distance information (0.1 m to 100 m), (paragraphs [0021], [0028]-[0029]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Webster to include a moving body comprising: and a distance information acquisition unit configured to acquire distance information about a distance to a target object from ranging information based on a signal output from the photoelectric conversion apparatus, wherein the moving body further comprises a control unit configured to control the moving body based on the distance information as taught by Mase et al in order to avoid collision between the vehicle and the object, (see paragraph [0021] to Mase et al).
Conclusion
21. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878  





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878